SOLID WASTE MANAGEMENT ACT — AGENCIES THAT MAY ENGAGE IN JOINT COOPERATIVE ACTION State agencies may enter into agreements with SODA or other State agencies to engage in joint cooperative action as set forth under the Oklahoma Solid Waste Management Act of 1970.  The Attorney General has had under advisement your request for an opinion, dated February 1, 1971, in which you ask the following: Can State agencies such as Industrial Development and Parks Department, State Board of Vocational Education and other State agencies enter into agreement with SODA (Southern Oklahoma Development Association) under the Oklahoma Solid Waste Management Act of 1970? In your letter, you refer to enrolled House Bill No. 1499 as embodying the Oklahoma Solid Waste Management Act of 1970. This Act has now been incorporated in the 1970 Supplement of the Oklahoma Statutes decided as 63 Ohio St. 2251 [63-2251] through 63 Ohio St. 2265 [63-2265]. Throughout this opinion, reference will be made to the present statutory citation.  63 Ohio St. 2255 [63-2255] (1970) provides as follows: "Any two or more cities, towns or counties or other public agencies may enter into agreement with one another for joint cooperative action pursuant to a Solid Waste Management system. . . ." (Emphasis ours) It appears that the Legislature while using the term "other public agencies" anticipated participation by such State supported agencies as outlined in your letter. Section 2253, supra, defines certain terms used in the Act. However, public agencies was not defined within the body of the Act.  The Interlocal Cooperation Act under which SODA and like political subdivisions are created, incorporated similar language to that referred to in the Oklahoma Solid Waste Management Act of 1970.  74 Ohio St. 1004 [74-1004] (1970) provides: "(a) Any power or powers, privileges or authority exercised or capable of exercised by a public agency of this State may be exercised and enjoyed jointly with any other public agency of this State . . .  "(b) Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the provisions of this Act . . ." Additionally, the Interlocal Cooperation Act provided for definition of the term "public agency" is found at 74 Ohio St. 1003 [74-1003] (1970): "(a) For the purposes of this Act, the term `public agency' shall mean any political subdivision of this State; any agency of the State government or of the United States; and any political subdivision of another State." In defining a public agency as "any agency of the State government", it is our opinion that the Legislature intended to include, under the Interlocal Cooperation Act, those State agencies set forth in your opinion request. In construing Section 2255, supra, of the Solid Waste Management Act of 1970 in light of the language used in the Interlocal Cooperation Act, it is our opinion that the broad language of "public agencies" applies equally to the Solid Waste Management Act.  It is therefore the opinion of the Attorney General that your question be answered in the affirmative. State agencies may enter into agreements with any other public agency such as SODA for the purposes set forth in the Oklahoma Solid Waste Management Act of 1970.  (Paul C. Duncan)